EVERETT, Chief Judge
(concurring):
Some of the excluded defense evidence might have been admissible if it had been offered at trial for the express purpose of demonstrating a mistaken belief on appellant’s part that the prosecutrix had given her consent; but since this rationale was not relied on at trial, it cannot be utilized at this stage. Cf. United States v. Nez, 661 F.2d 1203 (10th Cir.1981); United States v. Merrival, 600 F.2d 717 (8th Cir.1979). Likewise, some of the evidence might have been admissible on the theory under which it was offered by the defense if there had been a more substantial basis in the record for relying on that theory. Cf. United States v. Ferguson, 14 M.J. 840 (A.C.M.R.1982). However, on the record before us, I concur fully in the principal opinion’s conclusion that the military judge ruled properly.